Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a programmable lock food and drinks delivery container comprising: an insulated food grade container, classified in A47G29/141.
II. Claims 8-9, drawn to a method of securely delivering items to a user, wherein the method comprises: on a code receiving unit attached or attachable to a container, selecting an unlock code, classified in G07C9/00187.
III. Claim 10, drawn to a method of securely delivering food and drinks to a user, wherein the method comprises: the user orders food and drinks from a restaurant using a cell phone app, classified in G06Q50/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process (group II) does not require the structural limitations of the apparatus (group I) including the number code receiver assembly housing retaining member fixedly attached to an outside wall of the insulated container; U-shaped locking finger also capable of penetrating an aperture in a metal flange attached to the number code receiver assembly housing retainer and also penetrating an aperture in a zipper pull tab; the number code receiver assembly including a keypad, a numeric display, a programmable microprocessor, a rechargeable battery, and a short-range wireless receiver contained within a hollow housing.  Therefore, the method can be practiced with a container having a hinged lid with a cylindrical locking bolt without the zipper, U-shaped finger and other elements of the apparatus.  Also, the apparatus may be unlocked by manual or short range wireless input or audio tone (DTMF) generated from phone keypad without requirement of a URL or playable audio file.
 Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process (group II) does not require the structural limitations of the apparatus (group I) including the number code receiver assembly housing retaining member fixedly attached to an outside wall of the insulated container; U-shaped locking finger also capable of penetrating an aperture in a metal flange attached to the number code receiver assembly housing retainer and also penetrating an aperture in a zipper pull tab; the number code receiver assembly including a keypad, a numeric display, a programmable microprocessor, a rechargeable battery, and a short-range wireless receiver contained within a hollow housing.  Therefore, the method can be practiced with a container having a hinged lid with a cylindrical locking bolt without the zipper, U-shaped finger and other elements of the apparatus.  Also, the apparatus may be locked/unlocked by manual or short range wireless input or audio tone (DTMF) generated from phone keypad without requirement of a cell phone app, restaurant, restaurant employee .
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group II does not require a cell phone app, restaurant or restaurant employee and Group III does not require a URL or playable audio file.  The subcombination has separate utility such as restaurant use.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification  
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different search symbols or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Ivan Rozek on 04/13/2022 to request an oral election to the above restriction requirement.  Mr. Rozek call back on 04/15/2022.  Neither conversation resulted in an election being made.
Double Patenting
Claim 1-7 of this application are patentably indistinct from the claims in related US Patent No. 11317748.   This may result in Double Patenting rejection.  See MPEP 804.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571)272-3058. The examiner can normally be reached M-F 730-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN C. HOLLOWAY III/
Primary Examiner
Art Unit 2683



/EDWIN C HOLLOWAY III/Primary Examiner, Art Unit 2683